
	
		II
		111th CONGRESS
		1st Session
		S. 2717
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of duty on palm fatty
		  acid distillate.
	
	
		1.Palm fatty acid
			 distillate
			(a)In
			 generalHeading 9902.11.32 of
			 the Harmonized Tariff Schedule of the United States (relating to palm fatty
			 acid distillate) is amended—
				(1)by striking
			 1% and inserting 1.2%; and
				(2)in the effective period column, by striking
			 the date contained therein and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
